Citation Nr: 1135014	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  05-09 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and C.A.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1950 to April 1953, including combat service in the Republic of Korea, and his decorations include the Combat Infantryman Badge and Purple Heart Medal.  He later served on active duty from January 1954 to March 1957, the character of discharge was such as to preclude the award of compensation benefits by the Department of Veterans Affairs (VA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the VA Regional Office (RO) in Waco, Texas.

In March 2009, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  

This case was previously before the Board in June 2009 and April 2010 when it was remanded for further development.  

In March 2011 the Board it was referred this case to the Veterans Health Administration (VHA) for a medical expert opinion.  An opinion was obtained in June 2011.  In June 2011, the Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  Accordingly, the Board will proceed with the consideration of his case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, right knee patellofemoral osteoarthritis was incurred in service.


CONCLUSION OF LAW

Right knee patellofemoral osteoarthritis was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board is granting the Veteran entitlement to service connection for right knee patellofemoral osteoarthritis and, as such, no discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for a right knee condition.  He contends that his current degenerative joint disease of the right knee is due to his active service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).   

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The service treatment records show treatment for a left knee sprain in June 1951.  Upon examination at separation from the Veteran's first period of service in April 1953 the Veteran was not noted to have any lower extremity or musculoskeletal abnormalities.

The Veteran has submitted a newspaper article that reveals that he was seriously wounded in action in Korea in March 1951.

The post-service treatment records reveal that the Veteran was first noted to complain of right knee pain in July 2003.  Subsequently, the Veteran was diagnosed with degenerative joint disease of the right knee.  However, the records do not provide any opinion regarding the etiology of the Veteran's condition.

In September 2008 the Veteran was afforded a VA Compensation and Pension (C&P) general medical examination.  The examiner reported that he had right and left knee sprains in service with normal X-rays of the knees.  The examiner diagnosed him as having degenerative joint disease of the left and right knee.  However, the examiner did not opine as to the etiology or onset of the Veteran's right knee disability.

In March 2009, at a Board hearing, the Veteran reported that he was shot in the right knee in service and that the slug became lodged between the bones.  He stated that the knee cap was found to be out of place and that they surgically opened the leg up.  The Veteran reported that after treatment he had swelling of the leg every now and then and his leg is hard for him to walk on.  The Veteran's former spouse testified that his right knee would "swell up so bad that it is bigger than his blue jeans."  She stated that he could not walk with his knee and that prior to their separation she recalled going into town and having to return home because he had fallen to the floor.  She reported that one could hear a crunch whenever he tried to get down onto his knees and that she had spoken with a doctor about a knee replacement but that all they did was give the Veteran more medication for arthritis.  The Veteran indicates in his testimony that he first sought treatment for residuals of his right knee injury in service while in France and that he first sought treatment for his right knee after service in approximately 1953.  He has indicated that he has had a right knee disability since separation from service.

In August 2009 the Veteran was afforded VA C&P joints examination.  After examination the Veteran was diagnosed with chondromalacia patella of the right knee.  The examiner stated that he could not offer an opinion regarding the etiology of the Veteran's right knee disability with the evidence available without resort to speculation because he could not find the incident reported in the Veteran's service treatment records.

In May 2010 a VA examiner issued an addendum to his August 2009 opinion in which he opined that the Veteran's right knee disorder was not due to or aggravated by his left knee disorder.  He further stated that a review of the orthopedic medical literature shows no studies indicating that post-traumatic degenerative changes of one joint may induce degenerative changes in another joint of the ipsilateral or contralateral extremity.  Moreover, there were no references in the service treatment records of injury or complaint for the right knee.  The examiner concluded that he could not render an opinion without resort to speculation.   

In June 2011 a VA medical expert opinion was obtained regarding the etiology of the Veteran's right knee disability.  The medical expert reported that the Veteran sustained a left knee sprain in June 1951.  The expert indicated that upon separation from the Veterans first period of service in April 1953, he was not noted to have any lower extremity or musculoskeletal abnormalities and that upon reviewing his medical records the Veteran first started to complain of right knee pain in July 2003.  The medical expert noted that the Veteran was subsequently diagnosed with chondrocalcinosis of the right knee as well as patellofemoral osteoarthritis.  The Veteran was managed with the appropriate non-operative treatment as his symptoms did not indicate any additional more invasive procedures.

The medical expert noted that upon reviewing the records the Veteran was found to have been seen several times for both of his knee problems during the time period from 2003 until most recently in May 2010.  It was also noted in a record from April 2008 that the Veteran stated that he had extensive jobs and activities on his knees with manual labor throughout his career but he was still active in pushing a lawn mower, even at age 77.  Review of his X-rays, records, and diagnosis at that time include chondrocalcinosis of the right knee as well as decreased space in the patellofemoral region.  The Veteran was noted to have right knee atrophy of the quadriceps muscle, active range of motion that was normal from 0 to 130 degrees, with some patellofemoral tracking dysfunction on the lateral side, and positive patella grind test.

The medical expert found that the Veteran had chondrocalcinosis of the knee, which was related to abnormal crystals formed by calcium pyrophosphate dihydrate that accumulate in the cartilage of joints, it is a form of inflammatory arthropathy, similar to gout, and it is commonly referred to as CPPD or pseudogout.  It occurs in approximately 5 percent to 10 percent of the adult patient population.  The medical expert noted that it was also important to understand the etiology of osteoarthritis and when it is related to specific post-traumatic disorders, these generally arise very early on following injury, his time frame, his development of patellofemoral isolated osteoarthritis was noted to be over 50 years after his stated knee sprain on his left knee.  The expert stated that general population statistics reveal that by the age of 80, over 50 percent of patients will have osteoarthritis of their joints.  Thus, he opined that his right knee chondrocalcinosis was definitely not caused by his left knee sprain.  The expert reasoned that since this it is an inflammatory arthropathy related to the development of calcium crystals within the cartilage it had nothing to do with traumatic arthritis of his left knee or his right knee.  In addition, the medical expert opined that his patellofemoral osteoarthritis was most likely due to his age and the wear and tear that he has put on his body, including his manual labor, over years of repetitive activities, combined with possibly some patellar tracking issues that are genetic in the way that his knees were developed, and the fact that he is an older patient and that time and age are components of cartilage degeneration. 

The medical expert opined that the Veteran's right knee disability was related to any injury that he had during service to his left knee and that his right knee disorder was not caused by or aggravated by his left knee condition.  The medical expert explained that the Veteran reported pain in his knees but it was just as likely that his knee pain after release from the service could be due to his occupation and the way that he used his knees, especially since he indicated that he had extensive jobs with manual labor where he was commonly on his knees; knee pain was noted to be a common complaint of patients who are employed in this type of occupation.

The medical expert reported that review of the previous examiners opinions revealed no comment on the Veteran's chondrocalcinosis, which is a systemic problem that is not related to trauma to the knee or compensation for a traumatized contralateral extremity.  As such, the medical expert opined that the chondrocalcinosis, which can cause significant knee pain, similar to gout in other joints, is not related to any pre-existing condition, that was not commented on by previous examiners.

Lastly, the expert reported that chondrocalcinosis is a systemic problem causing abnormal calcium crystals to accumulate in cartilage of joints.  The expert noted that the Veteran has evidence of this condition on radiographs and it can be a very common source of pain in and around the knee joint itself and is not related to any trauma.  In addition, it was noted that post traumatic arthritis is generally a very rapid occurring problem and does not take 50 years for it to develop.  The expert stated that the Veteran's continued complaints of knee pain are just as likely to be results of activities that he did with his knee outside of his service connection and with his manual jobs that he worked after being released from the service.  As such, the medical expert found that in combination with the Veteran's advanced age, his patellar tracking that he may have had a genetic predisposition to, all of these are more common for the development of patellofemoral osteoarthritis then the complaints of secondary osteoarthritis related to contralateral knee problem. 

The Board finds that entitlement to service connection for right patellofemoral osteoarthritis is warranted.  The service personnel records associated with the claims file show that the Veteran was awarded the Combat Infantryman Badge and the Purple Heart Medal.  As such, he served in combat.  As the reported right knee injury in service is consistent with the circumstances, conditions, and hardships of the Veteran's service as demonstrated by the Veteran's Combat Infantryman Badge and Purple Heart Medal, the Board finds that the Veteran has competently and credibly reported that his right knee was injured in service.  See 38 U.S.C.A. § 1154(b).  The Veteran has also competently and credibly reported that he has suffered from a right knee disability since service.  In addition, the Veteran's former spouse has corroborated the Veteran's reports of continuity of symptomology with competent and credible testimony of the Veteran's continued right knee disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

After examination in September 2008 no opinion was rendered regarding the etiology of the Veteran's right knee disability.  After examination in August 2009, the examiner stated that no opinion could be rendered regarding the etiology of the Veteran's right knee disability without resort to speculation.  An addendum to the August 2009 examination report, dated in May 2010, reveals an opinion that the Veteran's right knee disability was not related to or aggravated by the Veteran's left knee disability.  However, the examiner again indicated that an opinion regarding whether the Veteran's right knee disability was directly related to the Veteran's active service could not be rendered without resort to speculation.  Lastly, a medical expert rendered an opinion in June 2011 that the Veteran's right knee disability was not related to the Veteran's left knee disability and was not related to any trauma in service.  The medical expert commented upon the Veteran's reports of continuity of pain and dismissed them as common considering the Veteran's extensive history of manual labor since service.  As such, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's right knee patellofemoral osteoarthritis is related to the Veteran's active service and, therefore, affording the Veteran the benefit of the doubt, entitlement to service connection for right knee patellofemoral osteoarthritis is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee patellofemoral osteoarthritis is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


